DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ERIBERTO VARGAS,
                              Appellant,

                                       v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1941

                          [November 18, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph Marx, Judge;
L.T. Case No. 50-1997-CF-011687-AXXX-MB.

   Eriberto Vargas, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., LEVINE and FORST, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.